NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1538
                                      ___________

                                      KAREN ALI,
                                                        Appellant

                                             v.

         NEW JERSEY SUPERIOR COURT BOARD OF BAR EXAMINERS;
            KARIN MCBRIDE, individually and in her Official capacity as
          a director of the New Jersey Superior Court Board of Bar Examiners
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Civil Action No. 11-cv-03187)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 14, 2012
            Before: CHAGARES, VANASKIE and BARRY, Circuit Judges

                            (Opinion filed : August 27, 2012)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Karen Ali, proceeding pro se, appeals the District Court‟s order dismissing her

complaint arising under Title I of the Americans with Disabilities Act (“Title I” or

“ADA”), 42 U.S.C. §§ 12112-12117, and the New Jersey Law Against Discrimination
(“NJLAD”), N.J. Stat. Ann. §§ 10:5-1, et. seq. For the reasons that follow, we will

affirm.

                                                I

          In June 2011, Ali filed in the District Court a complaint alleging that her former

employer, the New Jersey Board of Bar Examiners (“the Board”),1 and her former

supervisor, Karin McBride, discriminated against her on the basis of her disability, in

violation of Title I and the NJLAD. Ali sought damages against McBride, in both her

individual and official capacities, and the Board. The defendants filed a motion to

dismiss under Fed. R. Civ. P. 12(b)(1) and 12(b)(6), which the District Court granted

after a hearing. Ali now appeals the District Court‟s order dismissing her complaint.

                                                II

          We have jurisdiction pursuant to 28 U.S.C. § 1291, and we may affirm on any

ground supported by the record. See Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir.

2001). We review the dismissal of a complaint under either Rule 12(b)(1) or 12(b)(6) de

novo. See Common Cause of Pennsylvania v. Pennsylvania, 558 F.3d 249, 257 (3d Cir.

2009); McGovern v. Philadelphia, 554 F.3d 114, 115 (3d Cir. 2009). In reviewing an

order granting a motion under Rule 12(b)(1), we must determine whether the allegations

in the complaint, taken as true, allege facts sufficient to invoke the District Court‟s

jurisdiction. See Common Cause, 558 F.3d at 257. With regard to an order granting a


          1
         The New Jersey Board of Bar Examiners was improperly pleaded as the New
Jersey Superior Court Board of Bar Examiners.”
                                                2
motion under Rule 12(b)(6), dismissal is appropriate only if, “accepting all factual

allegations as true and construing the complaint in the light most favorable to [Ali], we

determine that [Ali] is not entitled to relief under any reasonable reading of the

complaint.” McGovern, 554 F.3d at 115.

       Title I prohibits an employer from “discriminat[ing] against a qualified individual

with a disability because of the disability of such individual in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of employment,” 42 U.S.C.

§ 12112(a), and provides for a civil action for damages by an aggrieved employee. See

id. However, the Eleventh Amendment to the United States Constitution prohibits a suit

for damages against a state or state entity unless (1) the state consents to suit or

(2) Congress abrogates the States‟ sovereign immunity by legislation. “[T]he rule has

evolved that a suit by private parties seeking to impose a liability which must be paid

from public funds in the state treasury is barred by the Eleventh Amendment.” Edelman

v. Jordan, 415 U.S. 651, 663 (1974). We conclude that the Board, as an arm of the New

Jersey Supreme Court, see N.J. Const. art. VI, § 2 (vesting the New Jersey Supreme

Court with the authority to regulate the admission and discipline of attorneys); N.J. Ct. R.

1:23-1 (directing the New Jersey Supreme Court to appoint the Board of Bar Examiners);

N.J. Ct. R. 1:23-4 (establishing funding for the Board from fees paid by candidates for

admission to the bar and from funds provided by the Administrative Office of the

Courts), is an entity entitled to Eleventh Amendment immunity from suit. Further,
                                               3
because New Jersey has apparently not consented to suit under Title I, and because Title I

does not abrogate the States‟ sovereign immunity, see Bd. of Trs. of Univ. of Ala. v.

Garrett, 531 U.S. 356, 368 (2001), the District Court lacked federal subject matter

jurisdiction over the ADA claim for damages2 against the Board, and dismissal was

therefore appropriate.

         Dismissal was also appropriate with regard to Ali‟s claims against McBride.

“Official-capacity suits . . . „generally represent only another way of pleading an action

against an entity of which an officer is an agent.‟” Kentucky v. Graham, 473 U.S. 159,

165-66 (1985) (quoting Monell v. N.Y.C. Dep‟t of Soc. Servs., 436 U.S. 658, 690 n.55

(1978)). “As long as the government entity receives notice and an opportunity to

respond, an official-capacity suit is, in all respects other than name, to be treated as a suit

against the entity.” Id. Accordingly, Ali‟s suit against McBride as an agent of the Board

was similarly barred on Eleventh Amendment grounds. And insofar as Ali sought relief

against McBride in her personal capacity, Title I does not impose individual liability for

damages or injunctive relief. See Koslow v. Pennsylvania, 302 F.3d 161, 178 (3d Cir.

2002).

         Finally, to the extent that Ali invoked the District Court‟s supplemental


         2
          In her counseled complaint, Ali made passing references to requests for
injunctive relief, but did not otherwise develop such claims for relief. Although the
Eleventh Amendment does not bar suits against state entities for injunctive relief, see
Koslow v. Pennsylvania, 302 F.3d 161, 178 (3d Cir. 2002), Ali‟s brief statements
regarding injunctive relief were not sufficiently developed to state a claim upon which
relief could be granted. See Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).
                                               4
jurisdiction over her NJLAD claim, we understand the District Court to have declined to

exercise it. See 28 U.S.C. § 1367(c).

      Accordingly, we will affirm the decision of the District Court.




                                            5